             Case 2:19-cv-06088-GJP Document 7 Filed 02/21/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------
MICHELE EDER, individually and on                     :
behalf of all others similarly situated               :
                                                      : CIVIL ACTION NO.: 19-06088-GJP
                  Plaintiff,                          :
                                                      :
         v.                                           :
                                                      :
MINCH PROFESSIONAL CLEANING                           :
SERVICES, LLC, et al.                                 :
                                                      :
                  Defendants.                         :
-------------------------------------------------------

 PLAINTIFF’S UNOPPOSED MOTION TO APPROVE SETTLEMENT AGREEMENT

       Plaintiff Michele Eder (“Plaintiff”), having reached a preliminary resolution of her claims

under the Fair Labor Standards Act, Pennsylvania Minimum Wage Act, and the Pennsylvania

Wage Payment and Collection Law against Defendants Minch Professional Cleaning Services,

LLC, Kathleen Minch, and Len Hardy, hereby moves unopposed before this Honorable Court for

an Order approving the parties’ proposed Settlement Agreement.

       The Plaintiff’s arguments in support of this Unopposed Motion are explained in the

accompanying Memorandum of Law and attached exhibits, which are incorporated herein by

reference.

                                                    Respectfully submitted,

                                                    MURPHY LAW GROUP, LLC

                                                By: /s/ Michael Groh
                                                   Michael Murphy, Esq.
                                                   Michael Groh, Esq.
                                                   Eight Penn Center, Suite 2000
                                                   1628 John F. Kennedy Blvd.
                                                   Philadelphia, PA 19103
                                                   TEL: 267-273-1054
                                                   FAX: 215-525-0210
         Case 2:19-cv-06088-GJP Document 7 Filed 02/21/20 Page 2 of 3




                                          murphy@phillyemploymentlawyer.com
                                          mgroh@phillyemploymentlawyer.com
                                          Attorneys for Defendant
Dated: February 21, 2020




                                      2
          Case 2:19-cv-06088-GJP Document 7 Filed 02/21/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, Michael Groh, Esquire, hereby certify that on February 21, 2020, I caused a true and

correct copy of the foregoing to be sent via electronic mail to the following parties:


                           Minch Professional Cleaning Services, LLC
                                      c/o Kathleen Minch
                               225 Lincoln Highway, Suite 210
                                   Fairless Hills, PA 19030
                                  minchangels2@gmail.com


                                        Kathleen Minch
                                 225 Lincoln Highway, Suite 210
                                    Fairless Hills, PA 19030
                                   minchangels2@gmail.com


                                           Len Hardy
                                       c/o Kathleen Minch
                                 225 Lincoln Highway, Suite 210
                                    Fairless Hills, PA 19030
                                   minchangels2@gmail.com



                                                      /s/ Michael Groh
                                                      Michael Groh, Esq.
Dated: February 21, 2020




                                                 3
